 DECISIONS OF NATIONAL LABOR RELATIONS BOARDChicago Marine Containers, Inc. and United Electri-cal, Radio and Machine Workers of America.Case 13-CA-21935June 18, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANUpon a charge filed on January 25, 1982,' byUnited Electrical, Radio and Machine Workers ofAmerica, herein called the Union, and duly servedon Chicago Marine Containers, Inc., herein calledRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 13, issued a complaint on February 22,1982, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge and the complaint and noticeof hearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on August 19,1981, following a Board election in Case 13-RC-15722,2 the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropriate;and that, commencing on or about September 8,1981, and by letter dated October 8, 1981, and atall times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining repre-sentative, although the Union has requested and isrequesting it to do so. On March 3, 1982, Respond-ent filed its answer to the complaint admitting inpart, and denying in part, the allegations in thecomplaint.On March 31, 1982, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on April 2,1982, the Board issued an order transferring theproceeding to the Board and a Notice To ShowI On February 16, 1982, the Union requested, and on February 22,1982, the Regional Director for Region 13 granted, withdrawal of thatportion of the charge alleging that Respondent made certain unilateralchanges in violation of Sec. 8(a)(5) and (1) of the Act. As a result thecharge herein is limited to an allegation of a refusal to bargain.s Official notice is taken of the record in the representation proceed-ing, Case 13-RC-15722, as the term "record" is defined in Sees. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosystems Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follettrr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.262 NLRB No. 32Cause why the General Counsel's Motion for Sum-mary Judgment should not be granted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint Respondentadmits the refusal to recognize and bargain withthe Union but denies that its conduct violatedSection 8(a)(5) and (1) of the Act. Respondentraised no affirmative defenses in its answer. TheGeneral Counsel argues that Respondent's pleadingin this proceeding is an attempt to relitigate issuesthat were or could have been disposed of in the un-derlying representation case. We agree with theGeneral Counsel.Our review of the record, including the recordof the underlying representation case (Case 13-RC-15722), reveals that the Acting Regional Di-rector for Region 13 issued a Decision and Direc-tion of Election on May 26, 1981, in which hefound appropriate a unit of all hourly productionand maintenance employees of the Employer at itsplant presently located at 25th Avenue and CermakRoad, Broadview, Illinois, excluding all officeclerical employees, plant clerical employees, pro-fessional employees, technical employees, manage-rial employees, guards and supervisors as defined inthe Act, as amended. In so doing, the Acting Re-gional Director denied Respondent's request topostpone indefinitely the election due to a layoff ofa substantial portion of the unit employees on thegrounds that there was no evidence in the recordupon which to predicate such a ruling. Thereafter,Respondent timely filed a request 'For review of theActing Regional Director's decision contending,inter alia, that his decision is clearly erroneous indenying the Employer's request for a postponementof the election because it would not effectuate thepurposes of the Act to hold an election while asubstantial percentage of employees eligible to voteare on indefinite layoff. Also, on June 9, 1981,Sheet Metal Workers International Association,Local 115, AFL-CIO, herein called the Intervenor,filed a request for review with the Board. On June26, 1981, the Board denied Respondent's and theIntervenor's requests for review. Pursuant to theRegional Director's direction an election was con-ducted on July 1, 1981, in the unit found appropri-ate. The tally of ballots indicated 137 votes for thePetitioner, 12 votes for the Intervenor, 4 votes252 CHICAGO MARINE CONTAINERS, INC.against the participating labor organizations, and 2challenged ballots.On July 8, 1981, Respondent filed timely objec-tions to conduct affecting the results of the electionalleging, inter alia, that the Petitioner made materi-al misrepresentations, threatened employees, andimpugned the integrity of the Board's processes byalleging that the Employer attempted to delay theelection by requesting a representation hearing. OnAugust 19, 1981. the Regional Director for Region13 issued a Supplemental Decision on Objections inwhich he overruled Respondent's objections intheir entirety and issued a Certification of Repre-sentative. On August 27, 1981, Respondent filedwith the Board a request for review of the Region-al Director's Report on Objections. On September24, 1981, the Board denied the request for reviewbecause it raised no substantial issues warrantingreview.On September 8 and 25, 1981, the Union, by reg-istered letter, requested Respondent to recognizeand bargain with it as the exclusive representativeof its employees in the appropriate unit. Addition-ally, on or about September 25 and 29, October 12,and December 22, 1981, and January 7, 1982, theUnion orally requested Respondent to commencebargaining. By letter dated October 8, 1981, Re-spondent informed the Union that it was rejectingthe September 8, 1981, request to bargain; bynotice dated October 12, 1981, and posted to thecompany bulletin board, Respondent informed itsemployees that it would not bargain unless orderedto do so by the United States Court of Appeals forthe Seventh Circuit. In its answer to the complaint,Respondent admits that it has refused and contin-ues to refuse to recognize and bargain with theUnion.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.sAll issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair labor3 See Pittshburgh Plate Glass Co. v. N.LR.B.. 313 U.S. 146, 162 (1941);Rules and Regulations of the Eoard, Secs. 102.67(f) and 102.69(c).practice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a Delaware corporation, with anoffice and place of business in Broadview, Illinois,herein called Respondent's facility, where it is en-gaged in the manufacture and nonretail lease anddistribution of metal shipping containers and relat-ed products. During the calendar year ending De-cember 31, 1981, a representative period, Respond-ent, in the course and conduct of its business oper-ations, purchased and received at its Broadview, Il-linois, facility products, goods, and materialsvalued in excess of $50,000 directly from pointsoutside the State of Illinois.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act. andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDUnited Electrical, Radio and Machine Workersof America, is a labor organization within themeaning of Section 2(5) of the Act.4III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All hourly production and maintenance em-ployees of the Employer at its plant presentlylocated at 25th Avenue and Cermak Road,Broadview, Illinois excluding all office clericalemployees, plant clerical employees, profes-sional employees, technical employees. man-agerial employees, guards and supervisors asdefined in the Act, as amended.4 In its answer to the complaint, Respondent asserted it was withoutknowledge or information sufficient to form a belief as to the truth orfalsity of the allegation that the Union u a labor organization within themeaning of the Act. We note that, in the underlying representation case,the Regional Director found that the Union was such a labor organiza-tion and no exceptions were filed to his finding.253 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. The certificationOn July 1, 1981, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 13, designated the Union astheir representative for the purpose of collectivebargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton August 19, 1981, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about September 8 and 25,1981,5by letter, and on or about September 25 and29, October 12, and December 22, 1981, and Janu-ary 7, 1982, orally, and at all times thereafter, theUnion has requested Respondent to bargain collec-tively with it as the exclusive collective-bargainingrepresentative of all the employees in the above-de-scribed unit. Commencing on or about September8, 1981, including by letter dated October 8, 1981,and continuing at all times thereafter to date, Re-spondent has refused, and continues to refuse, torecognize and bargain with the Union as the exclu-sive representative for collective bargaining of allemployees in said unit.Accordingly, we find that Respondent has, sinceSeptember 8, 1981, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(I) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,s The complaint erroneously places these dates in 1982.upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/laLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWVI. Chicago Marine Containers, Inc., is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. United Electrical, Radio and Machine Work-ers of America is a labor organization within themeaning of Section 2(5) of the Act.3. All hourly production and maintenance em-ployees of the Employer at its plant presently lo-cated at 25th Avenue and Cermak: Road, Broad-view, Illinois, excluding all office clerical employ-ees, plant clerical employees, professional employ-ees, technical employees, managerial employees,guards and supervisors as defined in the Act, asamended, constitute a unit appropriate for the pur-pose of collective bargaining within the meaning ofSection 9(b) of the Act.4. Since August 19, 1981, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about September 8, 1981,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteed254 CHICAGO MAIINE CONTAINERS, INC.them in Section 7 of the Act, and thereby ha en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(aXl) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Chicago Marine Containers, Inc., Broadview, lui-nois, its officers, agents, successonrs, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with United Electrical,Radio and Machine Workers of America a the ex-clusive bargaining representative of its employeesin the following appropriate unit:All hourly production and maintenance em-ployees of the Employer at its plant presentlylocated at 25th Avenue and Cermak Road,Broadview, Illinois excluding all office clericalemployees, plant clerical employees, profes-sional employees, technical employees, man-agerial employees, guards and sperviso asdefined in the Act, as amended.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at Respondent's Broadview, Illinois, fa-cility located at 25th Avenue and Cermak Roadcopies of the attached notice marked "Appendix."'" In the event that this Order is enforced by a Judglss d a UntedStaes Court of Appeals, the words in the notds redig " led byOrder of the National Labor Relation Board" shll ead "PaNed l-ant to a Judgment of the United Stats Court of Appea EnfriS anOrder of the National Labor Relations Board."Copies of said notice, on forms provided by theRegional Director for Region 13, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutvedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 13,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.APPENDIXNOTicE To EMPLOYEESPOSrED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith United Electrical, Radio and MachineWorkers o: America as the exclusive repre-sentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All hourly production and maintenance em-ployees of the Employer at its plant present-ly located at 25th Avenue and CermakRoad, Broadview, Illinois excluding alloffice clerical employees, plant clerical em-ployees, professional employees, technicalemployees, managerial employees, guardsand supervisors as defined in the Act, asamended.CHICAGO MARINE CONTAINERS, INC.215